Case 1:19-cv-02240-CFC-SRF Document 85 Filed 10/15/20 Page 1 of 2 PageID #: 3185




                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF DELAWARE

 VOLTERRA SEMICONDUCTOR                  )
 LLC,                                    )
                                         )
              Plaintiff,                 )
                                         )
   v.                                    ) C.A. No. 19-2240-CFC-SRF
                                         )
 MONOLITHIC POWER SYSTEMS,               )
 INC.,                                   )
                                         )
              Defendant.                 )


                             NOTICE OF SERVICE

        PLEASE TAKE NOTICE that on October 14, 2020, the following

 documents were served on the persons listed below in the manner indicated:

        1. Monolithic Power Systems, Inc.’s Objections and Responses to Volterra
           Semiconductor LLC’s First Set of Interrogatories (Nos. 1-6)

        2. Monolithic Power Systems, Inc.’s Objections and Responses to Volterra
           Semiconductor LLC’s First Set of Requests for Production (Nos. 1-40)

        3. Defendant Monolithic Power Systems’ Disclosures Pursuant to
           Paragraph 3 of the District of Delaware Default Standard for Discovery
Case 1:19-cv-02240-CFC-SRF Document 85 Filed 10/15/20 Page 2 of 2 PageID #: 3186




     BY EMAIL
     Robert M. Oakes                       David M. Barkan
     FISH & RICHARDSON P.C.                FISH & RICHARDSON P.C.
     222 Delaware Avenue, 17th Floor       500 Arguello Street, Suite 500
     P.O. Box 1114                         Redwood City, CA 94063
     Wilmington, DE 19899                  (650) 839-5070
     (302) 652-5070                        barkan@fr.com
     oakes@fr.com


 OF COUNSEL:                               /s/ Karen E. Keller
 Bob Steinberg                             Karen E. Keller (No. 4489)
 Matthew J. Moore                          Andrew E. Russell (No. 5382)
 LATHAM & WATKINS LLP                      Nathan R. Hoeschen (No. 6232)
 555 Eleventh Street, NW, Suite 1000       SHAW KELLER LLP
 Washington, DC 20004                      I.M. Pei Building
 (202) 637-2200                            1105 North Market Street, 12th Floor
                                           Wilmington, DE 19801
 Surendra K. Ravula                        (302) 298-0700
 LATHAM & WATKINS LLP                      kkeller@shawkeller.com
 330 North Wabash Avenue, Suite 2800       arussell@shawekeller.com
 Chicago, IL 60611                         nhoeschen@shawkeller.com
 (312) 876-6555                            Attorneys for Defendant

 Lionel M. Lavenue
 FINNEGAN, HENDERSON, FARABOW,
 GARRETT & DUNNER, LLP
 1875 Explorer Street, Suite 800
 Reston, VA 20190
 (571) 203-2750

 R. Benjamin Cassady
 FINNEGAN, HENDERSON, FARABOW,
 GARRETT & DUNNER, LLP
 901 New York Avenue, NW
 Washington, DC 20001-4413
 (202) 408-4000

 Dated: October 15, 2020


                                       2
